Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,966,161 A as newly recited) in view of Ishihara (US 2003/0063360 A1 as newly recited) in further view of Unrath (US 2010/0301024 as newly recited).
With respect to claim 1, Kato discloses of a laser beam irradiation apparatus  (Figures 3-4), comprising: a laser light source 1 for generating a first Gaussian beam 1 (Col. 2, lines 40-59; Figure 3-4); a collimator lens 2 for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam (i.e. divergent a Gaussian beam into a convergent Gaussian beam; Col. 3, lines 1-45; Figures 3-4), and emitting a second Gaussian beam (i.e. Since the final laser beam is a Gaussian beam, the examiner interprets that the emitted Gaussian beam is unchanged until the final Gaussian beam; Col. 3, lines 1-10; Figures 3-4); a first optical system 3-4, for adjusting a shape of light of the second Gaussian beam (Col. 3, lines 41-50; Figure 3-4), the first optical system 3-4 comprising: a slit 3 for indirectly receiving the second Gaussian beam from the collimator lens 2 and transmitting only a center portion (i.e. limit light quality), including the center point of the second Gaussian beam to variable adjust the diameter of the Gaussian beam (Col. 3, lines 37-45; Figures 3-4), and a cylindrical lens 4 for directly receiving light emitted from the slit 3 and transmitting a size of a cross section of light emitted from the first slit 3 (Col. 3, lines 46-50; Col. 4, lines 18-27; Figure 1); a scanner 5 for directly receiving light emitted from the cylindrical lens 4 and adjusting a direction of the light emitted from the first optical system 3-4 (Col. 6, lines 25-33 and 42-46; Figure 1); and an F-theta lens 6 for diminishing a beam emitted from the scanner 5 (Col. 3, line 25 thru Col. 4, line 12; Figure 3-4).
However, Kato is silent regarding a controller, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam; a first optical system for adjusting a shape of light of the second Gaussian beam, the first optical system comprising: a slit for directly receiving the second Gaussian beam from the controller and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam, a reducer for directly receiving light emitted from the slit and reducing a size of a cross section of light emitted from the slit. 
Ishihara discloses of a first optical system 14 for adjusting a shape of light (i.e. the Gaussian parallel ray of light beam transmitted from the controller 2-3 is shaped by the first optical system 14 apertures 14a1 producing a light beam with the center portion when the parallel light beam passes through the diaphragm 14a; Figures 5-8) of the second Gaussian beam, the first optical system comprising a slit 14a1 for directly receiving the second Gaussian beam from the controller 2-3 and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam (i.e. the parallel circular light shape is flatten to an oval shaped beam of light; Col. 20, line 57 thru Col. 21, line 23; Figures 1 and 9-11), and a reducer 14b for directly receiving light emitted from the slit 14a1 and reducing a size of a cross section of light emitted from the slit 14a1 (Col. 21, lines 11-23; Figure 11).
Unrath teaches of a controller 506, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0059, 0070, 0090; Figures 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of Ishihara in further view of Unrath, by modifying the collimator lens and first optical system as taught by Kato, to incorporate the first optical system as taught by Ishihara, and to further incorporate the controller as taught by Unrath, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

With respect to claim 17, Kato, as applied by claim 1, discloses that the F-theta lens 6 reduces a spot size (Figure 4) of the beam from the Amdt date June 8, 2021Reply to Advisory action of May 11, 2021scanner 5 such that a single beam incident on a processing surface 8 has a reduced beam size (Col. 4, line 66 thru Col. 5, line 25; Figures 3-4). 

With respect to claim 23, Kato in view of Ishihara, as applied by claim 1, does not explicitly discloses that the controller consists of the acusto-optic modulator (AOM) and is to directly receive the first Gaussian beam from the laser light source.
Unrath discloses of the controller 506 consists of the AOM and is to directly receive the first Gaussian beam from the laser light source 510 (Para. 0081-0081 and 0090; Figures 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato and Ishihara with Unrath, by modifying the collimator lens as taught by Kato and Ishihara, to incorporate the controller as taught by Unrath, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

With respect to claim 27, Kato in view of Ishihara, as applied to claim 1, does not explicitly discloses that the scanner is a galvano-scanner. 
Unrath discloses that the scanner 508 is a galvano-scanner 533, 535 (Para. 0081-0084; Figures 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato and Ishihara with Unrath, by modifying the collimator lens as taught by Kato and Ishihara, to incorporate the controller as taught by Unrath, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,966,161 A as newly recited) in view of Ishihara (US 2003/0063360 A1 as newly recited) in further view of Unrath (US 2010/0301024 as newly recited) as applied to claim 1 above, and in further view of Sato et al (US 2006/0243713 A1 as newly recited). 
With respect claim 6, Kato in view of Ishihara in further view of Unrath, as applied to claim 1, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Sato et al teaches that the first optical system 24-25 and 27-28, the scanner 32, and the F-theta lens 26 define a first set 24-25 and 27-28, the laser beam irradiation apparatus 1 including a plurality of first sets 24-25 and 27-28, wherein a beam split optical system 21 is arranged between the controller (i.e. laser source; not shown in Figure 13) and the plurality of first sets 24-25 and 27-28, and wherein an output beam of the beam split optical system 21 is incident on a corresponding one of the plurality of first sets 24-25 and 27-28 (Para. 0078 and 0085-0087; Figures 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of Ohta et al in further view of Unrath with Sato et al, by adding to the laser system with a modulation and optical system as taught by Kato in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sato et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect claim 7, Kato in view of Ishihara in further view of Unrath, as applied claim 6, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.
Santo et al teaches that the beam split optical system 24-25 and 27-28 includes one or more semitransparent mirrors 21 (Para. 0075; Figure 13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Kato in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sung, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

Claims 4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lizotte et al (US 7,602,822 B2 as newly recited, hereinafter Lizotte822’) in view of Lizotte et al (US 2002/0196534 A1 as newly recited, hereinafter Lizotte534’) in further view of Unrath (US 2010/0301024 as newly recited). 
With respect to claim 4, Lizotte822’ discloses of a laser beam irradiation apparatus 10 (Col. 8, lines 14-31; Figures 1), comprising: a laser light source 12 for generating a first Gaussian beam (Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1); a controller 16 (i.e. a beam harmonic generator; Col. 8, lines 14-31; Figure 1) for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam (Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1); a first optical system 18, 20, 22 for adjusting a shape of light of the first Gaussian beam Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1), the first optical system 18, 20, 22 comprising: a slit 22 for indirectly receiving the first Gaussian beam from the controller 16 and transmitting only a center portion of the first Gaussian beam to emit from the slit 22 into a shaping beam (Col. 8, lines 14-38; Figure 1); a scanner 28 for adjusting a direction of light emitted from the first optical system 18, 20, 22 (Col. 8, lines 32-38; Figure 1); and an F-theta lens 32 for diminishing a beam emitted from the scanner 28 (Col. 8, lines 14-38; Figure 1).
However, the modification of Lizotte822’ is silent regarding a controller, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, emitting a second Gaussian beam; a slit for directly receiving the second Gaussian beam from the controller and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam, and a homogenizer for receiving light emitted from the slit and converting the light emitted from the second slit into a flat-top beam.  
Unrath teaches of a controller 506, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0059, 0070, 0090; Figures 5A-5B).
Lizotte534’ teaches of a slit 27 for directly receiving the second Gaussian beam from the controller 8 and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam (Para. 0051-0053; Figures 1-14 and 30-31), and a homogenizer 34 for receiving light emitted from the slit 27 and converting the light emitted from the second slit 27 into a flat-top beam (Para. 0006, 0051-0053; Figures 1-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’, by modifying to the laser system beam harmonic generator and the optical system as taught by Lizotte822’, to incorporate the controller as taught by Unrath and to further incorporate the optical system as taught by Lizotte534’, thereby improving the efficiency of the laser beam delivery system.

With respect to claim 25, Lizotte822’ in view of Unrath, as applied to claim 4,  does not explicitly disclose that the first optical system further comprises a convex lens for converting, together with the homogenizer, the light emitted from the slit into the flat-top beam.
Lizotte534’ teaches that the first optical system 27, 34, 48 further comprises a convex lens 48 for converting, together with the homogenizer 34, the light emitted from the slit 27 into the flat-top beam (Para. 0006, 0051-0053; Figures 1-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath with Lizotte534’, by modifying to the first optical system of Lizotte822’ in view of Unrath, with the first optical system of Lizotte, to improve the efficiency of the laser beam delivery system.

With respect to claim 26, Lizotte822’ in view of Unrath, as applied to claim 25,  does not explicitly disclose that the collimator lens is to directly receive light emitted from the homogenizer.
Lizotte534’ teaches that the convex collimator lens 48 is to directly receive light emitted from the homogenizer 34 (Para. 0054-0056; Figures 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath with Lizotte534’, by modifying to the first optical system of Lizotte822’ in view of Unrath, with the first optical system of Lizotte, to improve the efficiency of the laser beam delivery system.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lizotte et al (US 7,602,822 B2 as newly recited, hereinafter Lizotte822’) in view of Lizotte et al (US 2002/0196534 A1 as newly recited, hereinafter Lizotte534’) in further view of Unrath (US 2010/0301024 as newly recited) as applied to claim 4 above, and further in view of Arai et al (US 6,531,677 B2 as newly recited).
With respect claim 18, Lizotte822’ in view of Unrath in further view of Lizotte534’, as applied to claim 4, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Arai et al teaches of adding a second branch of the optical system (Figure 1) such that the first optical system 30i,, 3i, 4i, the scanner 5i, 5k, and the F-theta lens Ai define a first set 30i, 3i, 4i, 5i, 5k, Ai the laser beam irradiation apparatus (Figure 1) including a plurality of first sets 30i, 3i, 4i, 5i, 5k, Ai, wherein a beam split optical system 6 is arranged between the controller (i.e. laser 1) and the plurality of first sets 30i, 30k, 3i, 3k, 4i, 4k, 5i, 5k, Ai, and wherein an output beam of the beam split optical system 6 is incident on a corresponding one of the plurality of first sets 30i, 30k, 3i, 3k, 4i, 4k, 5i, 5k, Ai (Col. 7, lines 20-58; Figures 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’ with Arai et al, by adding to the laser system with a modulation and optical system as taught by Lizotte822’ in view of Unrath in further view of Lizotte534’, the incorporation of a beam split optical system and a plurality of first sets as taught by Arai et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect to claim 19, Lizotte822’ in view of Unrath in further view of Lizotte534’, as applied to claim 18, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.  
Arai et al teaches that the beam split optical system 5 and 10-12 includes one or more semitransparent mirrors 12 (Col. 13, lines 27-40; Figures 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’ with Arai et al, by adding to the laser system with a modulation and optical system as taught by Lizotte822’ in view of Unrath in further view of Lizotte534’, the incorporation of a beam split optical system and a plurality of first sets as taught by Arai et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

Claims 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (US 2002/0018112 A1 as newly recited) in view of Ohta et al (US 4,270,149 A) in further view of Unrath (US 2010/0301024 A1).
With respect to claim 5, Nishiguchi et al discloses of a laser beam irradiation apparatus 22 (Para. 0046 and 0057; Figures 3-12), comprising: a laser light source 111 for generating a first Gaussian beam (Para. 0073; Figures 1-12); a controller (i.e. modulator as part of beam emitting means that include the laser light source 112; Para. 0024) for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a first Gaussian beam (Para. 0024, 0059-0060 and 0073; Figures 3-12); a first optical system 115, 116, for adjusting a shape of light of the first Gaussian beam (Para. 0060; Figures 3-12), the first optical system 115, 116 comprising: a slit 115 for directly receiving the first Gaussian beam from the controller (Para. 24) and transmitting only a center portion of the first Gaussian beam to emit a flat-like Gaussian beam (Para. 0064 and 0073; Figures 3-12); cylindrical lens 116 for directly receiving light emitted from the slit 115 (Para. 0064; Figures 3-12); a scanner 117, 120 for directly receiving light emitted from the cylindrical lens 116 and adjusting a direction of the light emitted from the cylindrical lens 116 (Para. 0064; Figures 3-12); and an F-theta lens 123 for diminishing a beam emitted from the scanner 117, 120 (Para. 0065; Figures 3-12).
However, Nishiguchi et al is silent regarding a controller for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam; and an adjustable zoom beam expander for directly receiving light emitted from the slit and adjusting a size of a cross section of light emitted into the slit; a scanner for directly receiving light emitted from the zoom beam expander and adjusting a directed of the light emitted from the zoom beam expander. 
Ohta et al teaches of an adjustable zoom beam expander 16 for directly receiving light emitted from the slit 13 and adjusting a size of a cross section of light emitted into the slit 13 (Col. 4, lines 3-30; Figures 1-2); a scanner 33 for directly receiving light emitted from the zoom beam expander 16 and adjusting a directed of the light emitted from the zoom beam expander 16 (Col. 4, lines 31-60; Figures 1-2). 
Unrath teaches of a controller 506 for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0090; Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath, by modifying the controller and the zoom beam expander of Nishiguchi et al, to incorporate the zoom beam expander as taught by Ohta et al, and to further incorporate the controller as taught by Unrath, thereby providing a laser apparatus capable of increasing the utilization factor of the light and greatly improving the uniformity of the light intensity without losing its edge sharpness. 

With respect to claim 28, Nishiguchi et al in view of Ohta et al, as applied by claim 5, does not explicitly discloses that the controller includes an acusto-optic modulator (AOM).
Unrath et al teaches that the controller 506 includes an acusto-optic modulator (AOM) (Para. 0081-0084; Figures 5-5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al with Unrath, by modifying the controller of Nishiguchi et al in view of Ohta et al, to incorporate the controller as taught by Unrath, thereby providing a laser apparatus capable of increasing the utilization factor of the light and greatly improving the uniformity of the light intensity without losing its edge sharpness. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (US 2002/0018112 A1 as newly recited) in view of Ohta et al (US 4,270,149 A as newly recited) in further view of Unrath (US 2010/0301024 A1 as newly recited) as applied to claim 5 above, and further in view of Sung (US 7,672,344 B2 as newly recited).
With respect claim 20, Nishiguchi et al in view of Ohta et al in further view Unrath, as applied by claim 5, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Sung teaches that the first optical system 150, 160, the scanner 101, 231, and the F-theta lens 140 define a first set 101, 150, 160, 231, the laser beam irradiation apparatus Figure 7 including a plurality of first sets 101, 150, 160, 231, wherein a beam split optical system 271 is arranged between the controller (i.e. laser 110) and the plurality of first sets 101, 150, 160, 231, and wherein an output beam of the beam split optical system 271 is incident on a corresponding one of the plurality of first sets 101, 150, 160, 231 (Col. 7, lines 8-35; Figures 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Nishiguchi et al in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sung, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect to claim 21, Nishiguchi et al in view of Ohta et al in further view Unrath, as applied by claim 20, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.
Sung teaches that the beam split optical system 150, 160 includes one or more semitransparent mirrors (i.e. examiner equates to a mirror that the beam split optical system reflects 50% and transmits the remaining 50% of the incident laser beams; Col. 7, lines 1-21; Figure 7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Nishiguchi et al in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sung, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.

Applicant’s argues: “In order to better set forth the subject matter being claimed, and without conceding to the Office action, Applicant has amended claim 1 to recite, in part (emphasis added), "a controller, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam ...; a first optical system ... comprising: a slit ..., and a reducer for ... reducing a size of a cross section of light emitted from the slit." 
Applicant respectfully submits that the above-emphasized features of claim 1 would not have been obvious to a person of ordinary skill in the art in combination with the other features recited in claim 1’, on pages 9-12 of remarks. 
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of independent claim 1. Claim 1 recites that a controller controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam, wherein the controller includes an acusto-optic modulator (AOM).  The examiner interprets the controller is any structure that is capable of receiving a Gaussian light beam and then transmitting another Gaussian light beam. Thus, Kato teaches of a collimator lens that receives a Gaussian light beam converts or changes the first light beam to a second Gaussian light beam. Since Kato teaches the of a structure capable of producing the general function of the controller as recited in claim 1, but does not teach of a controller including an acusto-optic modulator (AOM), the examiner modified Kato and Ishihara in view Unrath. The examiner agrees that the structure of the condenser lens is not the same structure as an AOM nor does it function the same as an AOM. However, in light of the recitation of claim 1, both the condenser and AOM controls the production of a second Gaussian light beam from a received first Gaussian light beam. Therefore, it would have been obvious to remedy the deficiencies of the controller of Kato and Ishihara in view of the AOM controller as taught by Unrath. 
The examiner interprets that the structure and function of the structure of the laser beam irradiation apparatus of claim 1, is a Gaussian laser light source; a controller that receives a first Gaussian light beam and produces a second Gaussian light beam; and a first optical system to adjust the shape of the light of the second Gaussian beam by means of a slit, a reducer, scanner and F-theta lens. The laser beam irradiation apparatus of Kato and Ishihara and Unrath essentially teaches the same thing as claim 1. Therefore, it would have been obvious to modify the controller of Kato in view of the  AOM as taught by Unrath to produce the result as recited in claim 1. Furthermore, it would have been obvious to modify the first optical system as taught by Kato in view of the first optical system of Ishihara to produce adjustments of a shape of the second Gaussian light beam as required by claim 1. Thus, the modification of the controller and the first optical system as taught by Kato, in view of Ishihara and Unrath does not render Kato unsatisfactory or inoperable. Therefore, the previous 35 USC 103 rejection of claim 1 over Kato and Ishihara and Unrath is maintained. 

Applicant’s argues: “In order to better set forth the subject matter being claimed, and without conceding to the Office action, Applicant has amended claim 4 to recite, in part (emphasis added), "a controller, including an acusto-optic modulator (AOM), for receiving the first Gaussian beam ...; a first optical system ... comprising: a slit for directly receiving the second Gaussian beam from the controller ..., and a homogenizer for receiving light emitted from the slit and converting the light emitted from the slit into a flat-top beam." 
Applicant respectfully submits that Lizotte822, Lizotte534, and Unrath, alone or in combination, do not appear to disclose or suggest the above-emphasized features of claim 4, and that it would not have been obvious to modify Lizotte822 by Lizotte534 and Unrath to provide an embodiment including the above-emphasized features of claim 4. 
Accordingly, Applicant respectfully submits that Lizotte822 and Lizotte534, alone or in combination, do not appear to provide "a homogenizer for receiving light emitted from the slit and converting the light emitted from the slit into a flat-top beam," as is recited in claim 4”, on pages 12-16 of remarks.

Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of independent claim 4. Claim 4 recites that a controller controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam, wherein the controller includes an acusto-optic modulator (AOM).  The examiner interprets the controller is any structure that is capable of receiving a Gaussian light beam and then transmitting another Gaussian light beam. Thus, Lizotte822’ teaches of a beam telescope receives a first Gaussian light beam then expands or contracts the first Gaussian light beam width to produces a second Gaussian light beam. Since Lizotte822’ teaches the of a structure capable of producing the general function of the controller as recited in claim 4, but does not teach of a controller including an acusto-optic modulator (AOM), the examiner modified Lizotte822’ and Lizotte534’ in view Unrath. The examiner agrees that the structure of the beam telescope is not the same structure as an AOM nor does it function the same as an AOM. However, in light of the recitation of claim 4, both the beam telescope and AOM controls the production of a second Gaussian light beam from a received first Gaussian light beam. Therefore, it would have been obvious to remedy the deficiencies of the controller of Lizotte822’ and Lizotte534’ in view of the AOM controller as taught by Unrath. 
The examiner interprets that the structure and function of the structure of the laser beam irradiation apparatus of claim 4, is a Gaussian laser light source; a controller that receives a first Gaussian light beam and produces a second Gaussian light beam; and a first optical system to adjust the shape of the light of the second Gaussian beam by means of a slit, a homogenizer, scanner and F-theta lens. 
The laser beam irradiation apparatus of Lizotte822’ and Lizotte534’ and Unrath essentially teaches the same thing as claim 4, regarding adjusting a shape of a second Gaussian beam after a controller structure produces a second Gaussian beam from the first Gaussian beam. Therefore, it would have been obvious to modify the controller of Lizotte822’ in view of the  AOM as taught by Unrath to produce the result as recited in claim 4. Furthermore, it would have been obvious to modify the first optical system as taught by Lizotte822’ by adding the homogenizer of the first optical system as taught by Lizotte534’ to produce adjustments of a shape of the second Gaussian light beam as required by claim 4. Thus, the modification of the controller and the first optical system as taught by Lizotte822’, in view of Lizotte534’ and Unrath does not render Lizotte822’ inoperable. Therefore, the previous 35 USC 103 rejection of claim 4 over Lizotte822’ and Lizotte534’ and Unrath is maintained. 

Applicant’s argues: “In order to better set forth the subject matter being claimed, and without conceding to the Office action, Applicant has amended claim 5 to recite, in part (emphasis added), "a first optical system ... comprising: a slit for directly receiving the second Gaussian beam from the controller ..., and an adjustable zoom beam expander for directly receiving light emitted from the slit." 
Applicant respectfully submits that Nishiguchi, Ohta, and Unrath, alone or in combination, do not appear to provide the above-emphasized features of claim 5, and the above-emphasized features of claim 5 would not have been obvious to a person of ordinary skill in the art in combination with the other features recited in claim 5. Accordingly, Nishiguchi does not appear to disclose or suggest at least, "a slit for directly receiving the second Gaussian beam from the controller," as is recited in claim 5. (emphasis added). 
Furthermore, Ohta does not appear to disclose or suggest that component 16 is a zoom beam expander, or even to describe this component as a zoom beam expander. Rather, Ohta appears to disclose that the component 16 is a "lens 16." Accordingly, Applicant respectfully submits that Nishiguchi and Ohta, alone or in combination, do not appear to disclose or suggest at least, "a zoom beam expander," as is recited in claim 5”, on pages 16-18 of remarks.

Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of independent claim 5. Claim 5 recites that a controller controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam, wherein the controller includes an acusto-optic modulator (AOM).  The examiner interprets the controller is any structure that is capable of receiving a Gaussian light beam and then transmitting another Gaussian light beam. Thus, Nishiguchi teaches of a modulator as part of beam emitting means 112 that receives a first Gaussian light beam then produces a modulated second Gaussian light beam. Since Nishiguchi teaches of a structure capable of producing the general function of the controller as recited in claim 5, but does not teach of a controller including an acusto-optic modulator (AOM), the examiner modified Nishiguchi and Ohta in view Unrath. The examiner agrees that the structure of the modulator is not the exact same structure as an AOM nor does it function the same as an AOM. However, in light of the recitation of claim 5, both the modulator and AOM controls the production of a second Gaussian light beam from a received first Gaussian light beam. Therefore, it would have been obvious to remedy the deficiencies of the controller of Nishiguchi and Ohta in view of the AOM controller as taught by Unrath. 
The examiner interprets that the structure and function of the structure of the laser beam irradiation apparatus of claim 5, is a Gaussian laser light source; a controller that receives a first Gaussian light beam and produces a second Gaussian light beam; and a first optical system to adjust the shape of the light of the second Gaussian beam by means of a slit, an adjustable zoom beam expander, scanner and F-theta lens. 
The laser beam irradiation apparatus of Nishiguchi and Ohta and Unrath essentially teaches the same thing as claim 5, regarding adjusting a shape of a second Gaussian beam after a controller structure produces a second Gaussian beam from the first Gaussian beam. Therefore, it would have been obvious to modify the controller of Nishiguchi in view of the AOM as taught by Unrath to produce the result as recited in claim 5. Furthermore, it would have been obvious to modify the first optical system as taught by Nishiguchi by adding the adjustable zoom beam in view of the first optical system of Ohta to produce adjustments of a shape of the second Gaussian light beam as required by claim 5. Thus, the modification of the controller and the first optical system as taught by Nishiguchi, in view of Ohta and Unrath does not render Nishiguchi inoperable. Therefore, the previous 35 USC 103 rejection of claim 5 over Nishiguchi and Ohta and Unrath is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)270-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/
Examiner, Art Unit 3761
May 31, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761